UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21460 Pioneer Series Trust II (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: November 30 Date of reporting period: February 28, 2017 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. File the schedules as of the close of the reporting period as set forth in ss. 210.12-12 12-14 of Regulation S-X [17 CFR 210.12-12 12-14]. The schedules need not be audited. Pioneer Select Mid Cap Growth Fund Schedule of Investments 2/28/2017 (unaudited) Shares Value COMMON STOCKS - 99.1% Energy - 2.9% Oil & Gas Equipment & Services - 1.0% Basic Energy Services, Inc. $ Forum Energy Technologies, Inc. * Keane Group, Inc. $ Oil & Gas Exploration & Production - 1.6% Cabot Oil & Gas Corp. $ Cimarex Energy Co. Continental Resources, Inc. * $ Oil & Gas Refining & Marketing - 0.3% HollyFrontier Corp. $ Total Energy $ Materials - 5.8% Commodity Chemicals - 0.5% Trinseo SA $ Fertilizers & Agricultural Chemicals - 0.7% FMC Corp. $ The Scotts Miracle-Gro Co. $ Specialty Chemicals - 1.3% Albemarle Corp. $ Flotek Industries, Inc. * The Sherwin-Williams Co. $ Construction Materials - 1.1% Vulcan Materials Co. $ Paper Packaging - 1.3% Packaging Corp. of America $ Sealed Air Corp. $ Copper - 0.1% Freeport-McMoRan, Inc. $ Steel - 0.3% Allegheny Technologies, Inc. $ Forest Products - 0.5% Boise Cascade Co. * $ Total Materials $ Capital Goods - 11.5% Aerospace & Defense - 1.0% B/E Aerospace, Inc. * $ L3 Technologies, Inc. $ Building Products - 1.1% AO Smith Corp. $ Lennox International, Inc. $ Electrical Components & Equipment - 1.9% Acuity Brands, Inc. $ Rockwell Automation, Inc. Sensata Technologies Holding NV * $ Industrial Conglomerates - 1.3% ITT, Inc. $ Roper Technologies, Inc. $ Construction & Farm Machinery & Heavy Trucks - 0.7% PACCAR, Inc. $ Industrial Machinery - 3.3% Albany International Corp. $ Colfax Corp. * Dover Corp. Kennametal, Inc. SPX FLOW, Inc. Stanley Black & Decker, Inc. Xylem, Inc. $ Trading Companies & Distributors - 2.2% MRC Global, Inc. * $ MSC Industrial Direct Co., Inc. United Rentals, Inc. * WESCO International, Inc. * $ Total Capital Goods $ Commercial Services & Supplies - 2.7% Commercial Printing - 0.4% Deluxe Corp. $ Environmental & Facilities Services - 0.6% Waste Connections, Inc. $ Diversified Support Services - 0.2% Civeo Corporation $ Research & Consulting Services - 1.5% Equifax, Inc. $ Verisk Analytics, Inc. * $ Total Commercial Services & Supplies $ Transportation - 2.7% Airlines - 2.7% Alaska Air Group, Inc. $ American Airlines Group, Inc. Southwest Airlines Co. $ Total Transportation $ Automobiles & Components - 0.4% Auto Parts & Equipment - 0.4% Lear Corp. $ Total Automobiles & Components $ Consumer Durables & Apparel - 2.3% Home Furnishings - 1.2% Mohawk Industries, Inc. * $ Housewares & Specialties - 0.5% Newell Brands, Inc. $ Textiles - 0.6% Kate Spade & Co. $ Total Consumer Durables & Apparel $ Consumer Services - 5.8% Casinos & Gaming - 1.4% International Game Technology Plc $ MGM Resorts International * $ Hotels, Resorts & Cruise Lines - 0.8% Hilton Worldwide Holdings, Inc. $ Norwegian Cruise Line Holdings, Ltd. * $ Leisure Facilities - 0.5% Planet Fitness, Inc. $ Restaurants - 2.5% Dave & Buster's Entertainment, Inc. $ Jack in the Box, Inc. * Panera Bread Co. * $ Specialized Consumer Services - 0.6% ServiceMaster Global Holdings, Inc. $ Total Consumer Services $ Media - 1.7% Broadcasting - 0.4% Scripps Networks Interactive, Inc. $ Cable & Satellite - 0.5% Liberty Broadband Corp. $ Movies & Entertainment - 0.8% Live Nation Entertainment, Inc. * $ Total Media $ Retailing - 7.9% Distributors - 0.8% LKQ Corp. * $ Internet Retail - 0.8% Expedia, Inc. $ General Merchandise Stores - 1.9% Dollar Tree, Inc. * $ Ollie's Bargain Outlet Holdings, Inc. $ Apparel Retail - 1.0% Ross Stores, Inc. $ Home Improvement Retail - 0.6% Lowe's Companies, Inc. $ Specialty Stores - 1.2% Tractor Supply Co. * $ Ulta Salon Cosmetics & Fragrance, Inc. * $ Automotive Retail - 1.6% Advance Auto Parts, Inc. $ O'Reilly Automotive, Inc. * $ Total Retailing $ Food & Staples Retailing - 1.1% Drug Retail - 0.3% Rite Aid Corp. * $ Food Retail - 0.8% The Kroger Co. $ Whole Foods Market, Inc. $ Total Food & Staples Retailing $ Food, Beverage & Tobacco - 4.4% Brewers - 1.1% Molson Coors Brewing Co. (Class B) $ Distillers & Vintners - 0.2% Constellation Brands, Inc. * $ Soft Drinks - 0.3% Monster Beverage Corp. $ Packaged Foods & Meats - 2.8% AdvancePierre Foods Holdings, Inc. $ Amplify Snack Brands, Inc. Blue Buffalo Pet Products, Inc. Conagra Brands, Inc. The Hain Celestial Group, Inc. * The Hershey Co. $ Total Food, Beverage & Tobacco $ Health Care Equipment & Services - 9.2% Health Care Equipment - 1.7% Boston Scientific Corp. * $ Nevro Corp. Penumbra, Inc. $ Health Care Supplies - 2.4% Align Technology, Inc. * $ Endologix, Inc. * The Cooper Companies, Inc. $ Health Care Distributors - 0.4% Cardinal Health, Inc. $ Health Care Services - 0.5% MEDNAX, Inc. * $ Health Care Facilities - 0.5% Acadia Healthcare Co., Inc. * $ Managed Health Care - 3.7% Centene Corp. * $ Humana, Inc. WellCare Health Plans, Inc. * $ Total Health Care Equipment & Services $ Pharmaceuticals, Biotechnology & Life Sciences - 7.9% Biotechnology - 5.2% Alder Biopharmaceuticals, Inc. $ Incyte Corp. * Neurocrine Biosciences, Inc. * Prothena Corp Plc * Sage Therapeutics, Inc. TESARO, Inc. * Vertex Pharmaceuticals, Inc. * $ Pharmaceuticals - 1.7% Jazz Pharmaceuticals Plc * $ Life Sciences Tools & Services - 1.0% Charles River Laboratories International, Inc. * $ Total Pharmaceuticals, Biotechnology & Life Sciences $ Banks - 1.2% Regional Banks - 1.2% Fifth Third Bancorp $ SVB Financial Group * $ Total Banks $ Diversified Financials - 3.2% Asset Management & Custody Banks - 0.3% Invesco, Ltd. $ Investment Banking & Brokerage - 0.9% TD Ameritrade Holding Corp. $ Financial Exchanges & Data - 2.0% Nasdaq, Inc. $ S&P Global, Inc. $ Total Diversified Financials $ Insurance - 0.4% Insurance Brokers - 0.4% Willis Towers Watson Plc $ Total Insurance $ Software & Services - 14.0% Internet Software & Services - 3.3% CoStar Group, Inc. * $ Criteo SA (A.D.R.) NetEase, Inc. (A.D.R.) Stamps.com, Inc. * $ IT Consulting & Other Services - 0.5% Gartner, Inc. * $ Data Processing & Outsourced Services - 3.9% Fidelity National Information Services, Inc. $ Total System Services, Inc. Vantiv, Inc. * $ Application Software - 4.2% Blackbaud, Inc. $ HubSpot, Inc. Intuit, Inc. Splunk, Inc. * The Ultimate Software Group, Inc. * Zendesk, Inc. $ Systems Software - 1.0% ServiceNow, Inc. * $ Home Entertainment Software - 1.1% Electronic Arts, Inc. * $ Total Software & Services $ Technology Hardware & Equipment - 3.2% Communications Equipment - 1.3% Finisar Corp. * $ Harris Corp. Palo Alto Networks, Inc. * $ Technology Hardware, Storage & Peripherals - 1.2% Western Digital Corp. $ Technology Distributors - 0.7% CDW Corp./DE * $ Total Technology Hardware & Equipment $ Semiconductors & Semiconductor Equipment - 7.4% Semiconductor Equipment - 1.4% Lam Research Corp. * $ Semiconductors - 6.0% Analog Devices, Inc. $ Broadcom, Ltd. Cypress Semiconductor Corp. Micron Technology, Inc. * NVIDIA Corp. ON Semiconductor Corp. * Silicon Motion Technology Corp. (A.D.R.) Xilinx, Inc. $ Total Semiconductors & Semiconductor Equipment $ Telecommunication Services - 0.4% Integrated Telecommunication Services - 0.4% SBA Communications Corp. $ Total Telecommunication Services $ Real Estate - 3.0% Residential REIT - 0.6% American Homes 4 Rent * $ Specialized REIT - 1.9% Equinix, Inc. $ Lamar Advertising Company Weyerhaeuser Co. $ Real Estate Services - 0.5% Jones Lang LaSalle, Inc. $ Total Real Estate $ TOTAL COMMON STOCKS (Cost $1,055,839,092) $ TOTAL INVESTMENT IN SECURITIES - 99.1% (Cost $1,055,839,092) (a) $ OTHER ASSETS & LIABILITIES - 0.9% $ TOTAL NET ASSETS - 100.0% $ * Non-income producing security. (A.D.R.) American Depositary Receipts. REIT Real Estate Investment Trust. (a) At February 28, 2017, the net unrealized appreciation on investments based on cost for federal income tax purposes of $1,064,477,451 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized appreciation $ Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (Including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (Including the Fund's own assumptions in determining fair value of investments) The following is a summary of the inputs used as of February 28, 2017, in valuing the Fund’s investments: Level 1 Level 2 Level 3 Total Common Stocks $ $
